                                                                           Entered on Docket
                                                                           January 15, 2021
                                                                           EDWARD J. EMMONS, CLERK
                                                                           U.S. BANKRUPTCY COURT
                                                                           NORTHERN DISTRICT OF CALIFORNIA


                          1 COOPER, WHITE & COOPER LLP
                            PETER C. CALIFANO (SBN 129043)
                          2   pcalifano@cwclaw.com            The following constitutes the order of the Court.
                            201 California Street, 17th Floor Signed: January 15, 2021
                          3 San Francisco, California 94111
                            Telephone:     415.433.1900
                          4 Facsimile:     415.433.5530

                        5 RAY QUINNEY & NEBEKER P.C.           ________________________________________
                                                               Charles Novack
                          Michael R. Johnson (UT Bar No. 7070)
                                                               U.S. Bankruptcy Judge
                        6   mjohnson@rqn.com
                          Admitted Pro Hac Vice
                        7 36 South State Street, Suite 1400
                          Salt Lake City, Utah 84111
                        8 Telephone: 801.532.1500
                          Facsimile: 801.532.7543
                        9
                          Attorneys for Attorneys for RABO
                       10 AGRIFINANCE LLC, as Assignee of the Rights
                          and Claims of RABOBANK, N.A.
                       11

                       12                                UNITED STATES BANKRUPTCY COURT
                       13                                NORTHERN DISTRICT OF CALIFORNIA
                       14

                       15 In re                                                     CASE NO. 15-10150-CN

                       16 DEERFIELD RANCH WINERY, LLC,                              Chapter 11

                       17                     Reorganized Debtor.                   SECOND STIPULATION AND ORDER
                                                                                    FOR FURTHER CONTINUED HEARING
                       18                                                           ON RABO'S MOTION TO APPOINT
                                                                                    VITO MITRIA OF BEACON
                       19                                                           MANAGEMENT ADVISORS AS PLAN
                                                                                    ADMINISTRATOR
                       20

                       21

                       22
                                      This Second Stipulation and Order (the "Second Stip and Order") for a Further Continued
                       23
                               Hearing on Rabo AgriFinance LLC's (“Rabo”), as assignee of the rights and claims of Rabobank,
                       24
                               N.A., Motion to Appoint Vito Mitria of Beacon Management Advisors as Plan Administrator (the
                       25
                               "Motion") is made and entered into by and between Rabo and Reorganized Chapter 11 Debtor
                       26
                               Deerfield Ranch Winery, LLC, (the “Debtor”) (Rabo and the Debtor are sometimes collectively
                       27
                               referred to as the "Parties"), through their respective attorneys as follows.
                       28
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
                      Case: 15-10150
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                              Doc# 277      Filed: 01/15/21     Entered: 01/15/21 16:42:13     Page 1 of
                                                                         4
                          1                                             RECITALS

                          2         A.      On or about November 25, 2020 Rabo filed the Motion [Dkt. 256] pursuant to the

                          3 Court’s Order Confirming Debtor’s Amended Plan of Reorganization, dated February 22, 2016

                          4 [Dkt. 217], which confirmed the Debtor’s Amended Plan of Reorganization, dated February 12,

                          5 2016. A hearing was set on the Motion for December 16, 2020. [Dkt. 269].

                          6         B.      The Parties commenced discussions in which both sides made settlement and

                          7 counter settlement offers. Based on the good faith efforts and progress, the Parties agreed to

                          8 continue the Motion for hearing on January 6, 2021. [Dkt. 272].

                          9         C       Settlement discussions to reach a resolution were fruitful and so the Parties entered
                       10 into a "Stipulation And Order For Further Continued Hearing On Rabo's Motion To Appoint Vito

                       11 Mitria Of Beacon Management Advisors As Plan Administrator" (the "Stip and Order") and was

                       12 submitted to the Court for approval for a continued hearing date. The Stip and Order was signed

                       13 on January 5, 2021 [Dkt. 274] and a continued hearing set for January 20, 2021 [Dkt. 276].

                       14           D.      The Parties are now in the process of drafting an agreement under which the
                       15 hearing will be further extended until April and, subject to the performance of the agreement by

                       16 the Parties, may ultimately result in the withdrawal of the Motion and a stipulated agreement by

                       17 the Parties to close the case. The Parties believe that a final two week continuance will allow for

                       18 completion of that document.

                       19

                       20                                             STIPULATION

                       21           The Parties stipulate and agree that:

                       22           1.      Rabo's Motion shall be continued to Wednesday, February 3, 2021 and be heard on

                       23 the Court's 11:00 a.m. calendar;

                       24           2.      That Deerfield may file an opposition to the Motion, if necessary, no later than

                       25 January 27, 2021; and

                       26           3.      This Second Stip and Order shall be submitted to the Court for approval.

                       27

                       28
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
                      Case: 15-10150
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                            Doc# 277     Filed: 01/15/21     Entered:
                                                                             2        01/15/21 16:42:13        Page 2 of
                                                                      4
                          1 Dated: January 15, 2021                      Michael R. Johnson, Esq
                                                                         RAY QUINNEY & NEBEKER P.C.
                          2

                          3
                                                                             s/s Michael R. Johnson
                          4

                          5 Dated: January 15, 2021                      John D. Fiero, Esq.
                                                                         PACHULSKI, STANG, ZIEHL, AND JONES
                          6

                          7                                                  s/s John D. Fiero
                          8

                          9                                 *** END OF ORDER ***
                       10

                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
                      Case: 15-10150
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                          Doc# 277    Filed: 01/15/21   Entered:
                                                                        3        01/15/21 16:42:13   Page 3 of
                                                                   4
                          1                                  COURT SERVICE LIST

                          2

                          3 Parties served by ECF.

                          4

                          5

                          6

                          7

                          8

                          9
                       10

                       11

                       12      1496974.2

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
                      Case: 15-10150
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                           Doc# 277   Filed: 01/15/21   Entered:
                                                                        4        01/15/21 16:42:13   Page 4 of
                                                                   4
